Tilghman C. J.
The plaintiff in error supposes that the counsel for the plaintiff below, having finished their examination in chief, had no right to examine as to any new matter. The examination of witnesses is to be conducted in such a manner as to discover the truth without taking any unfair advantage. The party who calls the witness examines him first, he is then cross-examined by the adverse party, after which, if necessary, the party who produced him may examine him again. The mouth of the witness is not to be closed, because the counsel omitted to ask a material question at first. It may be necessary, in order to come at the truth of the case, to examine him as to new matter, and after that, there may be a second cross-examination. The Court at their discretion may permit a witness to be examined by either party, over and over again, at any time during the trial. But they will take care to exercise this discretion, so as not to suffer any advantage to be gained by trick or arti. fice. If the plaintiff should declare that he had finished his testimony, in consequence of which the defendant should dismiss some of his witnesses, and then the plaintiff should offer to produce new testimony, which might perhaps have *489been contradicted by the witnesses who have been dismissed, the Court would not suffer him to avail himself of such disingenuous conduct. In the case before us, the Court were right in permitting the question to be put. It became necessary in consequence of what came out on the cross-examination, and it subjected the defendant to no possible inconvenience or injury. I am therefore of opinion, that the judgment should be affirmed.
Yeates J. was unable to attend, and gave no opinion.
Brackenridge J. concurred.
Judgment affirmed.